Name: 87/323/EEC: Commission Decision of 12 June 1987 approving an addendum to the programme relating to the beef/veal and pigmeat sectors in the Land of Hessen forwarded by the Government of the Federal Republic of Germany pursuant to Council Regulation (EEC) No 355/77 (Only the German text is authentic)
 Type: Decision_ENTSCHEID
 Subject Matter: regions of EU Member States;  animal product;  agri-foodstuffs
 Date Published: 1987-06-23

 Avis juridique important|31987D032387/323/EEC: Commission Decision of 12 June 1987 approving an addendum to the programme relating to the beef/veal and pigmeat sectors in the Land of Hessen forwarded by the Government of the Federal Republic of Germany pursuant to Council Regulation (EEC) No 355/77 (Only the German text is authentic) Official Journal L 163 , 23/06/1987 P. 0053 - 0053*****COMMISSION DECISION of 12 June 1987 approving an addendum to the programme relating to the beef/veal and pigmeat sectors in the Land of Hessen forwarded by the Government of the Federal Republic of Germany pursuant to Council Regulation (EEC) No 355/77 (Only the German text is authentic) (87/323/EEC) THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 355/77 of 15 February 1977 on common measures to improve the conditions under which agricultural and fishery products are processed and marketed (1), as last amended by Regulation (EEC) No 560/87 (2), and in particular Article 5 thereof, Whereas on 2 December 1985 the Government of the Federal Republic of Germany forwarded an addendum to the programme approved by Commission Decision 80/1340/EEC (3) relating to the beef/veal and pigmeat sectors in the Land of Hessen and on 12 May 1986, 15 September 1986 and 20 January 1987 submitted supplementary information; Whereas the purpose of this addendum is to rationalize and modernize slaughter facilities, ancillary facilities, refrigeration plant and cutting facilities in order to make the industry more competitive and profitable; whereas it therefore constitutes a programme within the meaning of Article 2 of Regulation (EEC) No 355/77; Whereas the addendum contains sufficient information, as required in Article 3 of Regulation (EEC) No 355/77, to show that the objectives of Article 1 of the Regulation can be achieved in respect of the beef/veal and pigmeat sector in the Land of Hessen; whereas the estimated time of six years for the implementation of the addendum is consistent with the objectives of the programme, the volume of investment and the predicted schedule of works; whereas it therefore complies with the requirements of Article 3 (1) (g); Whereas the measures provided for in this Decision are in accordance with the opinion of the Standing Committee on Agricultural Structure, HAS ADOPTED THIS DECISION: Article 1 The addendum to the programme relating to the beef/veal and pigmeat sector in the Land of Hessen forwarded by the Government of the Federal Republic of Germany pursuant to Regulation (EEC) No 355/77 on 2 December 1985, concerning which supplementary information was submitted on 12 May, 15 September 1986 and 20 January 1987 is hereby approved. Article 2 This Decision is addressed to the Federal Republic of Germany. Done at Brussels, 12 June 1986. For the Commission Frans ANDRIESSEN Vice-President (1) OJ No L 51, 23. 2. 1977, p. 1. (2) OJ No L 57, 27. 2. 1987, p. 6. (3) OJ No L 384, 31. 12. 1980, p. 6.